Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 1 of 48 Page ID #:1




 1 Jodie W. Cheng (SBN 292330)
   jodie@jwc-legal.com
 2
   JWC LEGAL
 3 445 South Figueroa Street, 31st Floor
   Los Angeles, California 90071
 4
   (415) 293-8308
 5
   Counsel for Plaintiffs
 6 Candyman Kitchens Inc.;
 7 Can You Imagine That! Confections Inc.
 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    CANDYMAN KITCHENS INC.;               CASE NO. 2:20-cv-841
      CAN YOU IMAGINE THAT!
12    CONFECTIONS INC.                      COMPLAINT FOR

13                                          TRADEMARK INFRINGEMENT &
               Plaintiffs,                  DILUTION (15 U.S.C. §§ 1114(1), 1125(a),
14                                          1125(c));
                                            FALSE DESIGNATION OF ORIGIN (15
15                                          U.S.C. § 1125(a));
          v.                                TRADE DRESS INFRINGEMENT &
16                                          DILUTION (15 U.S.C. § 1125(a), (c));
17                                          COMMON             LAW        UNFAIR
                                            COMPETITION;
18                                          FALSE ADVERTISING (CAL. BUS. &
      SWEETS INDEED, LLC; MARIE E.
                                            PROF. CODE § 17500 et seq.);
19    DANNETTELLE;       GREGORY
      NATHANSON                             UNFAIR COMPETITION (CAL. BUS. &
20                                          PROF. CODE § 17200 et seq.)

21    Defendants.
                                                    DEMAND FOR JURY TRIAL
22
23
24
25
26
27
28

                                                                      Case No. 2:20-cv-841
                                        COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 2 of 48 Page ID #:2




 1         Pursuant to the Court’s jurisdiction conferred at least by 15 U.S.C § 1121,
 2 28 U.S.C. §§ 1331, 1338(a) & (b) and 1367, and as further described below,
 3 Plaintiffs Candyman Kitchens Inc. (“Candyman Kitchens”) and Can You Imagine
 4 That! Confections Inc. (“Can You Imagine That”) (collectively with Candyman
 5 Kitchens, “Candyman” or “Plaintiffs”) submit this Complaint against Sweets
 6 Indeed, LLC (“Sweets Indeed”), Marie E. Dannettelle, and Gregory Nathanson
 7 (collectively, “Defendants”); and allege as follows:
 8                                  INTRODUCTION
 9         1.    This action arises from Defendants’ deliberate scheme to manufacture
10 and promote replica products—which Defendants themselves described as “the
11 same” as Plaintiffs Candyman’s products, including bearing Candyman’s marks,
12 packaging, and design—for sale to Candyman’s customers.
13         2.    Candyman and its creative, novelty candy products are the brainchild
14 of David Klein, who invented the world-famous Jelly Belly® in 1976, and his
15 daughter, Roxanne (Roxy) Klein. As a well-known figure in the candy industry
16 and after inventing Jelly Belly®, Mr. Klein “would go on to appear on several talk
17 shows and even pose for People Magazine—and subsequently became renowned
18 as the ‘Candyman’,” as well as the subject of a 2010 feature-length documentary
19 film.
20         3.    Candyman’s mission was to provide novelty candy and confectionary
21 that are fun, memorable, distinctive, and unusual. In Candyman’s view, novelty
22 candy should not only taste good but also inspire playfulness, whimsy, and
23 sometimes even shock. Candyman succeeded in its mission with its candy products
24 designed to resemble fantastical or shocking objects, such as beautiful, multi-
25 colored edible candy “sand art” (Sandy Candy), candy Blood Clots and Crime
26 Scene Candy packaged in plastic vials to resemble lab specimens, and candy
27 Boogers from zombies, unicorns, dragons, etc. These lighthearted and attention-
28

                                              1                         Case No. 2:20-cv-841
                                           COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 3 of 48 Page ID #:3




 1 grabbing confections attracted the attention and curiosity of consumers, and were
 2 popular items, particularly during Halloween and for parties.
 3        4.     Candyman’s products gained widespread attention, in part because
 4 they are associated with Mr. Klein—who has been described by others as a
 5 “visionary when it comes to new tastes”; “destined to be in the candy business”;
 6 “kind, whimsical, and generous”; “unique in every facet”; and “a good person” who
 7 “breathe[s] life into” candy products—and his family, and their unwavering
 8 dedication to innovative candy creations. Candyman’s products are sold across the
 9 country and around the world, directly to consumers (often from orders placed
10 through Candyman’s websites), as well as through retailers like Amazon and Candy
11 Warehouse.
12        5.     In 2017, Candyman relocated its manufacturing facility and business
13 operations from Southern California to Florida. Rather than transporting all the
14 manufacturing machinery and equipment across the country, Candyman sold its
15 manufacturing facility in Covina, CA and acquired facilities in Florida. Candyman
16 planned to continue operating its business in Florida, just as it had done in
17 California for many years.
18        6.     Thus, Candyman’s Covina, CA manufacturing facility was sold to
19 another Southern California-based candy company, Defendant Sweets Indeed. At
20 the time of the sale, Sweets Indeed primarily focused on providing candy sprinkles
21 and confetti, most often used as dessert toppings and cake decorations.
22        7.     The terms of the sale were memorialized in the parties’ Asset Purchase
23 Agreement, which expressly excluded all Candyman’s trademarks, URL domains,
24 goodwill, and other non-fixed assets from the sale. In fact, on several occasions,
25 Defendant Dannettelle, founder of Sweets Indeed, wrote to Mr. Klein to confirm
26 that Plaintiffs’ trademarks and business remained property of Plaintiffs.
27        8.     Although Defendants wrote that they were not interested in Plaintiffs’
28 trademarks, brands, or business; after the sale, Sweets Indeed proceeded to rip-off

                                               2                         Case No. 2:20-cv-841
                                           COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 4 of 48 Page ID #:4




 1 Candyman’s products and mislead Candyman’s customers into believing that
 2 Candyman and Sweets Indeed are the same company or somehow related entities.
 3        9.     Sweets Indeed made its wrongful intentions abundantly clear in a letter
 4 to Candyman’s customers sent immediately after the purchase of the Covina, CA
 5 facility. Tellingly, Sweets Indeed wrote: “This letter is part of an ongoing effort to
 6 reach out to former customers of Can You Imagine That and ensure you are aware
 7 that we are continuing to make many of the same products as those that you
 8 were previously ordering.” The letter encouraged the customers to purchase from
 9 Sweets Indeed by offering a discount “[i]n order to help the transition.”
10        10.    Thereafter, Sweets Indeed began selling novelty candies—
11 specifically, the candy Boogers, candy Blood Clots, Crime Scene Candy, and
12 Sandy Candy—that were virtually identical to Candyman’s products. Sweets
13 Indeed’s copycat products even bear Candyman’s trademarks and trade dress, and
14 some are even advertised under Plaintiff Can You Imagine That’s company name.
15        11.    Sweets Indeed intentionally caused such pervasive confusion that
16 industry professionals, candy retailers, and customers were unable to discern the
17 origin of the candy products. For example, in late 2019, a customer service
18 representative from Candy Warehouse, a large online bulk candy seller, stated a
19 mistaken belief that “Sweet[s] Indeed and Can You Imagine [That] are
20 together . . . either the same company or merged.” When asked what Sweets
21 Indeed products are carried by Candy Warehouse, the representative provided a
22 link to a webpage displaying all products from Can You Imagine That.
23        12.    As a result of Sweets Indeed’s copycat products, Candyman has seen
24 a drastic reduction in sales of its legitimate products, at least because consumers
25 and retailers are unknowingly ordering rip-off products from Sweets Indeed. Some
26
27
28

                                                3                          Case No. 2:20-cv-841
                                            COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 5 of 48 Page ID #:5




 1 major resellers, including Amazon, have even suspended Candyman’s ability to sell
 2 while Sweets Indeed continues to advertise, promote, and sell its copied products.
 3         13.   Candyman submits this Complaint seeking monetary damages,
 4 injunctive relief, and other remedies for the Defendants’ intentional wrongful
 5 conduct and violations.
 6                                        PARTIES
 7         14.   Candyman Kitchens Inc. is a corporation organized under the laws of
 8 the State of Florida, with its principal place of business at 8749 NE Jacksonville
 9 Rd., Anthony, FL 32617.
10         15.   Can You Imagine That! Confections Inc. is a corporation organized
11 under the laws of the State of California, with its principal place of business at 8749
12 NE Jacksonville Rd., Anthony, FL 32617.
13         16.   On information and belief, Sweets Indeed, LLC is a limited liability
14 corporation organized under the laws of the State of Delaware, with its principal
15 place of business at 1032 E. Edna Place, Covina, CA 91724.
16         17.   On information and belief, Marie E. Dannettelle is an individual
17 residing in the State of California who may be contacted at 611 N. Vista Bonita
18 Ave, Glendora, CA 91741. Ms. Dannettelle is the founder of Sweets Indeed.
19         18.   On information and belief, Gregory Nathanson is an individual
20 residing in the State of California who may be contacted at 1032 E. Edna Place,
21 Covina, CA 91724. Mr. Nathanson is the Chief Executive Officer and an investor
22 in Sweets Indeed.
23                             JURISDICTION AND VENUE
24         19.   This is an action for trademark and trade dress infringement, false
25 designation of origin, trademark, and trade dress dilution, false advertising and
26 unfair competition. This action arises under the Trademark Act of 1946, 15 U.S.C.
27 § 1051, et seq. (“the Lanham Act”); California Business & Professions Code
28

                                                4                          Case No. 2:20-cv-841
                                            COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 6 of 48 Page ID #:6




 1 § 17500 et seq.; California Unfair Competition Law Cal. Bus. & Prof. Code
 2 §§ 17200 et seq.; and common law.
 3         20.    This Court has subject matter jurisdiction over this action pursuant to
 4 at least 15 U.S.C § 1121 (action arising under the Lanham Act) and 28 U.S.C.
 5 §§ 1331 (federal question), 1338(a) & (b) (action relating to trademarks and unfair
 6 competition), and 1367 (supplemental jurisdiction over state law claims).
 7         21.    This Court has specific and general personal jurisdiction over
 8 Defendants pursuant to due process and the California Long Arm Statute because
 9 Defendant Sweets Indeed has an regularly established place of business in this
10 District from which it conducts business; Defendant Dannettelle resides within this
11 District; Defendant Nathanson resides and does business within this District; and
12 Defendants have committed and continue to commit acts of infringement and unfair
13 competition in violation of federal and state laws, and knowingly place infringing
14 products into the stream of commerce, including within the State of California and
15 this District. These acts by Defendants cause injury to Plaintiffs within this District.
16         22.    Further, upon information and belief, Defendants also derive
17 substantial revenue from the sale of infringing products within this District and in
18 interstate commerce; and Defendants anticipate and expect their acts to have
19 consequences within this District.
20         23.    Venue is proper in this District under 28 U.S.C. §§ 1391, 1367(a), and
21 1400(a). A substantial part of the events giving rise to the claims occurred in this
22 District; Defendants regularly conduct business within this District, including
23 having a regularly established place of business within this District, or reside within
24 this District; and Defendants have committed and continue to commit acts of
25 infringement and unfair competition within this District. Defendants’ wrongful
26 acts giving rise to this lawsuit, and the resulting harm to Plaintiffs, have occurred
27 and are occurring in the State of California and this District.
28

                                                 5                          Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 7 of 48 Page ID #:7




 1     FACTUAL ALLEGATIONS APPLICABLE TO PLAINTIFFS’ CLAIMS
 2    I.   Plaintiffs Can You Imagine That and Candyman Kitchens, and Their
 3 Products
 4         24.   Plaintiff Can You Imagine That was founded in 1995 by David Klein,
 5 who has been a widely known figure in the candy industry since at least 1976 when
 6 he invented the internationally known Jelly Belly® jelly bean. Mr. Klein “would
 7 go on to appear on several talk shows and even pose for People Magazine—and
 8 subsequently became renowned as the ‘Candyman’,” as well as the subject of a
 9 feature-length documentary film. (THE CANDYMAN’S COMEBACK, Jan. 16, 2019,
10 available at https://www.eriereader.com/article/the-candymans-comeback; see
11 also 10 QUESTIONS FOR CANDYMAN DAVID KLEIN, May 30, 2008, available at
12 http://candyaddict.com/blog/2008/05/30/10-questions-for-candyman-david-
13 klein/.)
14         25.   Mr. Klein’s activities and involvement in the candy industry,
15 including his companies Plaintiffs Can You Imagine That and Candyman Kitchens,
16 frequently garner public support and praise.         (E.g., GLENDORA MAN WHO
17 INVENTED JELLY BELLY THINKS HE’S FOUND THE NEXT BIG THING, Jan. 27, 2016,
18 available      at     https://www.sgvtribune.com/2016/01/27/glendora-man-who-
19 invented-jelly-belly-thinks-hes-found-the-next-big-thing/.)
20         26.   After selling his rights in Jelly Belly®—a transaction for which Mr.
21 Klein and many others view was a “raw deal” and the subject of many articles and
22 a documentary film—Mr. Klein devoted substantial efforts, time, and investment
23 into new candy inventions and ventures, including Plaintiffs Can You Imagine That
24 and Candyman Kitchens. (E.g., BEAN COUNTER: THE REVIVAL            OF   AMERICA’S
25 JELLY         BEAN     KING,       Mar.        28,    2016,      available       at
26 https://www.vice.com/en_us/article/53q443/bean-counter-the-revival-of-
27 americas-jelly-bean-king; THE CANDYMAN’S COMEBACK, Jan. 16, 2019, available
28 at https://www.eriereader.com/article/the-candymans-comeback.)

                                              6                        Case No. 2:20-cv-841
                                          COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 8 of 48 Page ID #:8




 1        27.     Plaintiffs create, manufacture, market, and sell novelty candy.
 2 Plaintiffs’ products include Sandy Candy (multicolored candy “sand” to create
 3 edible candy art); candy Blood Clots and Crime Scene Candy (candy that is
 4 designed and packaged to resemble lab specimens); and candy Boogers (loose
 5 candy pieces), such as Zombie Boogers, Unicorn Boogers, Ghost Boogers, and
 6 Dragon Boogers.
 7        28.     Consumers associate Plaintiffs’ novelty products with fun, whimsy,
 8 and sometimes even shock that attracts consumers’ attention and curiosity.
 9 Plaintiffs’ products are particularly popular during holidays like Halloween, as well
10 as for children’s and themed parties.
11        29.     Plaintiffs’ products have gained widespread attention, in part because
12 they are associated with Mr. Klein—who has been described by others as a
13 “visionary when it comes to new tastes”; “destined to be in the candy business”;
14 “kind, whimsical, and generous”; “unique in every facet”; and “a good person” who
15 “breathe[s] life into” products—and his family. (E.g., GLENDORA MAN WHO
16 INVENTED JELLY BELLY THINKS HE’S FOUND THE NEXT BIG THING, Jan. 27, 2016,
17 available       at     https://www.sgvtribune.com/2016/01/27/glendora-man-who-
18 invented-jelly-belly-thinks-hes-found-the-next-big-thing/; MEET THE CANDYMAN:
19 INVENTOR OF JELLY BELLY SETS UP SHOP IN CLEARWATER, Dec. 8, 2016, available
20 at           https://www.tampabay.com/things-to-do/consumer/meet-the-candyman-
21 inventor-of-jelly-belly-sets-up-shop-in-clearwater/2305431/; THE CANDYMAN’S
22 COMEBACK, Jan. 16, 2019, available at https://www.eriereader.com/article/the-
23 candymans-comeback.)
24        30.     For example, while she was still in high school, Roxy Klein created
25 Sandy Candy, which are multicolored, flavored dextrose powders used to create
26 edible “sand art.” Can You Imagine That then transformed Ms. Klein’s idea into a
27 marketable product that was, and still is, distributed and sold around the world.
28 (E.g., BEAN COUNTER: THE REVIVAL OF AMERICA’S JELLY BEAN KING, Mar. 28,

                                               7                          Case No. 2:20-cv-841
                                            COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 9 of 48 Page ID #:9




 1 2016, available at https://www.vice.com/en_us/article/53q443/bean-counter-the-
 2 revival-of-americas-jelly-bean-king.)
 3         31.     Can You Imagine That and its Sandy Candy products became large
 4 successes in the novelty candy industry, which associated Sandy Candy with the
 5 Kleins. (WOMEN TALK: 10 QUESTIONS WITH CANDY CREATOR ROXY KLEIN, Oct.
 6 31, 2013 (“Roxy, 35, is known as Candy Creator at Can You Imagine That! Inc.,
 7 the $1 million plus candy manufacturing company she co-owns with her dad, David
 8 Klein, the man behind Jelly Belly jelly beans . . . . [S]ince the age of three, Roxy
 9 has been coming up with new and imaginative candy product ideas. Since then,
10 she has become known for her innovative and original novelty creations that now
11 fill    candy        store      shelves    around    the     country.”),     available     at
12 https://womenyoushouldknow.net/women-talk-10-questions-with-candy-woman-
13 roxy-klein/; 10 QUESTIONS FOR CANDYMAN DAVID KLEIN, May 30, 2008 (“From
14 the age of 3, Roxy was always trying to come up with a new candy product . . . .
15 When Roxy came up with the idea for Sandy Candy I was very excited and I knew
16 that it would be a big hit. I did what I could to help her but 99 percent of the credit
17 goes to Roxy. She is not only very very smart, but I have never seen anyone who
18 works           as           hard     as       she         does.”),        available       at
19 http://candyaddict.com/blog/2008/05/30/10-questions-for-candyman-david-
20 klein/.)
21         32.     Below are exemplary excerpts from the webpage for Plaintiffs’ Sandy
22 Candy Fundraiser Kit on Amazon:
23
24
25
26
27
28

                                                   8                             Case No. 2:20-cv-841
                                                COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 10 of 48 Page ID #:10




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18        33.   Similarly, Plaintiffs’ candy Boogers products have also attracted the
 19 attention and support of candy enthusiasts, who associate candy Boogers with
 20 Plaintiffs and Mr. Klein.
 21        34.   For example, one blogger praised Plaintiffs’ Zombie Boogers product
 22 for “hav[ing] great names, and look like what they are called but are sweet and
 23 yummy” and originating “[f]rom the Candyman, David Klein, inventor of the Jelly
 24 Belly Jelly Bean.” The positive commentary was accompanied by images of Mr.
 25 Klein and Plaintiffs’ Zombie Boogers and other novelty candy:
 26
 27
 28

                                              9                         Case No. 2:20-cv-841
                                          COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 11 of 48 Page ID #:11




  1
  2
  3
  4
  5
  6
  7
  8
  9 (KENT FAMILY MAGIC CIRCUS DAILY BLOG, Jan. 31, 2012, available at
 10 http://victorkent.blogspot.com/2012/01/im-posting-these-tonight-without-
 11 story.html.)
 12        35. Plaintiffs’ products have been marketed and sold across the country
 13 and around the world, directly to consumers (often from orders placed through
 14 Candyman’s websites), as well as through authorized retailers like Amazon and
 15 Candy Warehouse.
 16         36.   Plaintiffs’ distinctive candy products—Sandy Candy, Crime Scene
 17 Candy, candy Blood Clots, and candy Boogers products—(1) have been sold and
 18 are sold in distinctive and novel packaging that have become indicative of
 19 Plaintiffs’ fantastical candy creations; (2) bear trademarked names and
 20 descriptions; and (3) have been sold and are sold under the Can You Imagine That,
 21 Nifty Candy Company, or Candyman Kitchens names. Plaintiffs’ products have
 22 exclusively and continuously used their distinctive design, packaging, marks, and
 23 brands since their first release.
 24
 25
 26
 27
 28

                                             10                        Case No. 2:20-cv-841
                                          COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 12 of 48 Page ID #:12




  1        37.   Below are images of Plaintiffs’ Sandy Candy products:
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            11                       Case No. 2:20-cv-841
                                         COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 13 of 48 Page ID #:13




  1        38.   Below is an image of Plaintiffs’ Crime Scene Candy product:
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13        39.   Below are images of Plaintiffs’ candy Blood Clots products:
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             12                        Case No. 2:20-cv-841
                                          COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 14 of 48 Page ID #:14




  1        40.   Below are images of Plaintiffs’ candy Boogers products, namely
  2 Zombie Boogers, Unicorn Boogers, Ghost Boogers, and Pig Boogers:
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            13                      Case No. 2:20-cv-841
                                         COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 15 of 48 Page ID #:15




  1   II.   Plaintiffs’ Marks & Intellectual Property
  2         41.   Plaintiffs have rights in registered and common law trademarks
  3 undergoing application/examination for registration, which have been exclusively
  4 and continuously in use by Plaintiffs since their first use, including:
  5                     SANDY CANDY®
  6                     CRIME SCENE CANDY®
  7                     CANDY BLOOD CLOTS™
  8                     BOOGERS™
  9         42.   SANDY CANDY®—Attached as Exhibit A is a true and correct copy
 10 of U.S. Registration No. 2,415,707. Plaintiff Can You Imagine That has been using
 11 the SANDY CANDY® mark in commerce in connection with edible candy sand
 12 art since at least 1998 and filed a trademark application for this mark on December
 13 27, 1999. The SANDY CANDY® mark, along with all other intellectual property
 14 and rights thereto, were transferred and assigned to Plaintiff Candyman Kitchens
 15 in May 2017
 16         43.   CRIME SCENE CANDY®—Attached as Exhibit B is a true and
 17 correct copy of U.S. Registration No. 5,670,600. Plaintiff Can You Imagine That
 18 first used the CRIME SCENE CANDY® mark in connection with candy by April
 19 30, 2009; and Plaintiff Candyman Kitchens filed a trademark application for this
 20 mark on August 21, 2018.
 21         44.   CANDY BLOOD CLOTS™—Attached as Exhibit C is a true and
 22 correct copy of U.S. Application Serial No. 88/666,939. The CANDY BLOOD
 23 CLOTS™ mark was used in commerce by Plaintiffs, in connection with candy, at
 24 least as of March 24, 2011. Plaintiff Candyman Kitchens filed a trademark
 25 application for this mark on October 24, 2019.
 26         45.   BOOGERS™—Attached as Exhibit D is a true and correct copy of
 27 U.S. Application Serial No. 88/748,048. The BOOGERS™ mark was used in
 28 commerce by Plaintiffs, in connection with candy, at least as of March 24, 2011.

                                                14                            Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 16 of 48 Page ID #:16




  1 Plaintiff Candyman Kitchens filed a trademark application for this mark on January
  2 6, 2020.
  3        46.   As a direct result of their novel and distinctive design, packaging, and
  4 marks—as well as the substantial time, money, and resources invested in promoting
  5 the marks and brands under which the products are sold—Plaintiffs’ products
  6 became popular with customers of novelty candy. The appearance, marks, and
  7 brands of Plaintiffs’ products have become widely recognized and uniquely
  8 associated with Mr. Klein’s companies, Plaintiffs Can You Imagine That and
  9 Candyman Kitchens, as their source.
 10        47.   In addition to being known and associated with Mr. Klein’s companies
 11 and wide-spread reputation in the candy industry, Plaintiffs’ products and marks
 12 have independently earned substantial praise and goodwill from customers and
 13 consumers and achieved secondary meaning as an identifier of high-quality,
 14 uniquely creative, novelty candy. Positive commentary and praise for Plaintiffs’
 15 products have been submitted by customers, often in the form of online product
 16 reviews displayed alongside images of Plaintiffs’ products. (See supra, ¶¶ 26–34.)
 17 III.   Defendants’ Knowledge and Notice of Plaintiffs’ Intellectual Property
 18        48.   Defendants are well aware that Plaintiffs own and use the marks, as
 19 evinced at least by (1) Plaintiffs’ federal registrations and applications;
 20 (2) Defendants’ written statements in multiple emails recognizing that Plaintiffs
 21 own the marks; and (3) the recent Opposition before the U.S. Trademark Trial and
 22 Appeal Board (“TTAB”) filed by Plaintiffs in response to Defendants’ attempt to
 23 register the BOOGERS mark as their own.
 24        49.   In 2017, as part of Plaintiffs’ relocation to Florida, Defendant Sweets
 25 Indeed, led by Defendant Dannettelle, acquired Can You Imagine That’s
 26 manufacturing facility in Covina, CA. As memorialized in the Asset Purchase
 27 Agreement, as well as the written communications surrounding the transaction,
 28 Plaintiffs’ trademarks (as well as goodwill, URL domains and websites, computer

                                               15                         Case No. 2:20-cv-841
                                           COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 17 of 48 Page ID #:17




  1 hardware and software, and other non-fixed assets) were expressly excluded from
  2 the purchase.
  3        50.    In fact, on information and belief, while negotiating the terms of the
  4 transaction in February 2017, Defendant Dannettelle wrote to Mr. Klein that
  5 Defendants were “not interested in buying the business outright” and Plaintiffs
  6 “would keep the . . . Can You Imagine That, Inc. brand as [Defendants] are not
  7 interested in taking that on.” Notably, Ms. Dannettelle asked Mr. Klein whether he
  8 understood that he (through his companies) would “get to keep [his] names and
  9 trademarks.” Mr. Klein confirmed to Ms. Dannettele that “[n]o trademarks go with
 10 the deal,” Plaintiffs “would retain the [S]andy [C]andy trademark,” and “[t]he
 11 company was never part of the deal.”
 12        51.    As part of Plaintiffs’ relocation to Florida, Can You Imagine That
 13 transferred all its intellectual property and rights to Candyman Kitchens.
 14        52.    On February 13, 2019, Defendant Sweets Indeed filed an application
 15 for registration of the BOOGERS mark (U.S. Application Serial No. 88/299,940).
 16 Plaintiff Candyman Kitchens timely opposed Sweets Indeed’s application.
 17 Attached as Exhibit E is a true and correct copy of the Opposition filed by
 18 Candyman Kitchens (hereinafter, “Opp.”).
 19        53.    Among other facts, the Opposition alleged that Candyman Kitchens is
 20 the “owner of all right, title and interest in and to the mark BOOGERS used alone
 21 or in combination with a design . . . for a variety of confectionary and candy.”
 22 (Opp. ¶ 1.) Candyman Kitchens explained that it had “established common law
 23 rights in [the] BOOGERS Marks through continuous use on its candy
 24 products . . . since 2011.”   (Opp. ¶¶ 3–4.)    The marks for which Candyman
 25 Kitchens held common law rights included, but is not limited to, ZOMBIE
 26 BOOGERS, UNICORN BOOGERS, and DRAGON BOOGERS. (Opp. ¶ 2.)
 27        54.    Further, Candyman Kitchen’s Opposition described the confusion that
 28 would likely arise if Sweets Indeed were permitted to use the mark in connection

                                               16                         Case No. 2:20-cv-841
                                            COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 18 of 48 Page ID #:18




  1 with its products.        (E.g., Opp. ¶ 12 (“Upon seeing [Sweets Indeed]’s mark,
  2 members of the public are likely to be confused, mistaken, or misled into believing
  3 that [Sweets Indeed] has obtained a license from [Candyman Kitchens] or that
  4 [Sweets Indeed] is otherwise affiliated or connected with, or sponsored by
  5 [Candyman Kitchens], or that [Candyman Kitchens] has endorsed [Sweets
  6 Indeed]’s goods.”)
  7           55.     On June 20, 2019, the TTAB instituted the opposition proceeding
  8 against Sweets Indeed’s application for the BOOGERS mark. (Proceeding No.
  9 91248988.) The TTAB set discovery to commence on August 29, 2019. After over
 10 3 months of discovery, Sweets Indeed withdrew its application for the BOOGERS
 11 mark.
 12 IV.       Defendants’ Deliberate and Intentional Manufacture, Promotion, and Sale of
 13 Replica Products
 14           56.     Despite being aware of Plaintiffs’ products and marks, on information
 15 and belief, Defendants have used, copied, reproduced, or manufactured exact
 16 replicas of Plaintiffs’ products, including Plaintiffs’ brands and trademarks, to
 17 distribute, display, market, sell and place in the stream of commerce products that
 18 are substantially the same and virtually identical to Plaintiffs’ products.
 19 Defendants’ replica products are certain to mislead, deceive, and cause confusion,
 20 and, in fact, already have misled, deceived, and confused.
 21           57.     On information and belief, Defendants knowingly and intentionally
 22 caused customers to be misled, deceived, and confused regarding the origin of the
 23 replica products. For example, after Defendant Sweets Indeed acquired the Can
 24 You Imagine That’s manufacturing facility, Defendant Dannettelle sent a letter to
 25 Plaintiffs’ customers on behalf of Sweets Indeed. (Exhibit F.) Defendants’ letter
 26 states:
 27                 “Recently, my company acquired the candy manufacturing facility
 28                 formerly belonging to ‘Can You Imagine That,’ also known as ‘Nifty

                                                  17                         Case No. 2:20-cv-841
                                               COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 19 of 48 Page ID #:19




  1              Candy Company.’ This letter is part of an ongoing effort to reach out
  2              to former customers of Can You Imagine That and ensure you are
  3              aware that we are continuing to make many of the same products as
  4              those that you were previously ordering.”
  5 (Id. (emphasis added).)
  6        58.      Additionally, Defendants’ use of Plaintiffs’ marks, brands, and trade
  7 dress creates a high likelihood of confusion, at least because Defendants have
  8 represented that their replica products are “the same” as Plaintiffs’ products;
  9 Defendants’ replica products are marketed and sold as though they originate from
 10 Plaintiffs; and Defendants have altered nothing about Plaintiffs’ marks, brands, and
 11 trade dress.
 12        59.      By replicating the entire appearance and meaning of Plaintiffs’ marks
 13 and trade dress, Defendants have profited and continue to profit from customers’
 14 association with the goodwill and positive reputation signaled by Plaintiffs’ marks,
 15 brands, trade dress.
 16        60.      Candy Warehouse is just one example of the actual deception,
 17 misinformation, and confusion caused by Defendants’ acts. Candy Warehouse is
 18 an established online candy retailer and distributor that, according to its website,
 19 carries over 6,000 varieties of candy and has been in business since 1998. (Candy
 20 Warehouse homepage and About Us, available at www.candywarehouse.com.)
 21        61.      On information and belief, despite having not sold any of their
 22 products to Candy Warehouse in the past few years, several of Plaintiffs’ products
 23 are still displayed for sale on Candy Warehouse’s website as of the filing of this
 24 Complaint. According to Candy Warehouse, these products been sold to Candy
 25 Warehouse’s customers at least through 2019.
 26        62.      For example, below is a screenshot showing Sandy Candy and Crime
 27 Scene Candy products being displayed and offered for sale on the Candy
 28 Warehouse website:

                                                18                         Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 20 of 48 Page ID #:20




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            19                      Case No. 2:20-cv-841
                                         COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 21 of 48 Page ID #:21




  1         63.    On information and belief, the Sandy Candy and Crime Scene Candy
  2 products that are advertised, offered for sale, and sold through Candy Warehouse
  3 do not originate from Plaintiffs and, instead, are Defendants’ replica, counterfeit
  4 products.
  5         64.    Tellingly, on information and belief, when Candy Warehouse was
  6 asked about its source for these products, a customer sales representative stated that
  7 he/she was unable to definitively determine whether Candy Warehouse’s stock
  8 originated from Defendant Sweets Indeed or Plaintiffs.
  9         65.    Notably, Candy Warehouse’s customer service representative
 10 expressed a (mistaken) belief that “Sweet[s] Indeed and Can You Imagine [That]
 11 are together” and “either the same company or merged. When asked what Sweets
 12 Indeed products are sold by Candy Warehouse, the representative pointed to a link
 13 to Can You Imagine That’s webpage: https://www.candywarehouse.com/can-you-
 14 imagine-candy.
 15         66.    On information and belief, Defendant Sweets Indeed promotes,
 16 advertises, markets, distributes, offers for sale, and sells its replica products, which
 17 are virtually identical to Plaintiffs’ products, to customers across the U.S., including
 18 on Amazon, Candy Warehouse, Etsy, Instagram, Facebook, Twitter, Grocery.com,
 19 and other online channels.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 20                          Case No. 2:20-cv-841
                                              COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 22 of 48 Page ID #:22




  1        67.   For example, below are images of Sweets Indeed’s candy Blood Clots
  2 being advertised, offered for sale, and sold through Amazon and Sweets Indeed’s
  3 own website:
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            21                        Case No. 2:20-cv-841
                                         COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 23 of 48 Page ID #:23




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18        68.   For comparison, below are images of Plaintiffs’ candy Blood Clots:
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             22                        Case No. 2:20-cv-841
                                          COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 24 of 48 Page ID #:24




  1        69.     Similarly, on information and belief, Sweets Indeed advertises, offers
  2 for sale, and sells replica candy Boogers on its website. Below are exemplary
  3 screenshots:
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                23                         Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 25 of 48 Page ID #:25




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16        70.    On information and belief, Sweets Indeed advertises, displays, and
 17 offers for sale a variety of Boogers candy products through its virtual storefront on
 18 Amazon. Below are exemplary images:
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                24                         Case No. 2:20-cv-841
                                            COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 26 of 48 Page ID #:26




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            25                      Case No. 2:20-cv-841
                                         COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 27 of 48 Page ID #:27




  1
  2
  3
  4
  5
  6
  7
  8
  9        71.   For comparison, below are images of Plaintiffs’ Zombie Boogers and
 10 Unicorn Boogers products:
 11
 12
 13
 14
 15
 16
 17
 18
 19        72.   On information and belief, Defendants also advertise, promote,
 20 distribute, offer for sale and sell the replica candy products through Etsy. For
 21 example, below are images of user-submitted reviews of candy Unicorn Boogers
 22
 23
 24
 25
 26
 27
 28

                                             26                        Case No. 2:20-cv-841
                                          COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 28 of 48 Page ID #:28




  1 and Zombie Boogers posted on webpages that appear to be managed and controlled
  2 by Sweets Indeed, and hosted on Etsy.com:
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21        73.   On information and belief, Defendants also advertise, market, and
 22 promote the replica candy products through Instagram. On information and belief,
 23 the images below, excerpted from Instagram, were submitted by customers and
 24
 25
 26
 27
 28

                                             27                        Case No. 2:20-cv-841
                                          COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 29 of 48 Page ID #:29




  1 employees of Sweets Indeed and describe replica products, particularly Zombie
  2 Boogers and Crime Scene Candy, being advertised and sold by Sweets Indeed:
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22        74.   On information and belief, Defendants also advertise, market, and
 23 promote their replica products on various other websites and internet platforms,
 24 including Facebook and Twitter.
 25        75.   For example, the following image shows a Facebook post by the
 26 Sweets Indeed account that promotes candy Boogers, including Zombie Boogers,
 27
 28

                                             28                       Case No. 2:20-cv-841
                                          COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 30 of 48 Page ID #:30




  1 Unicorn Boogers, and Dinosaur Boogers, and encourages the public to visit the
  2 Sweets Indeed website to make a purchase:
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            29                      Case No. 2:20-cv-841
                                         COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 31 of 48 Page ID #:31




  1        76.   Another post by the same Sweets Indeed account depicts candy Blood
  2 Clots, Zombie Boogers, and Ghost Boogers, and encourages readers to visit Sweets
  3 Indeed’s Amazon store to buy the products:
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16        77.   Similarly, on information and belief, below is an image of posts (i.e.,
 17 tweets) from Sweets Indeed’s Twitter account. A tweet from November 11, 2018,
 18 describes a forthcoming “Holiday Boogers Collection” product and encourages
 19 readers to visit Facebook to learn more and Amazon to make a purchase:
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              30                          Case No. 2:20-cv-841
                                           COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 32 of 48 Page ID #:32




  1         78.    On information and belief, Defendants have received significant
  2 revenue from sales of candy products that make use of Plaintiffs’ marks, brands,
  3 and trade dress.
  4         79.    For example, on information and belief, Sweets Indeed has at least
  5 $ 225,000 in sales of just the candy Boogers products sold through Amazon.
  6         80.    To further illustrate, on information and belief, at least 457 units of
  7 Crime Scene Candy—that originated from Sweets Indeed but promoted and sold
  8 using Plaintiffs’ marks and brand names—have been sold through Candy
  9 Warehouse from 2018–2019.
 10         81.    Defendants have no license from Plaintiffs to use, reproduce, or
 11 display Candyman Kitchens’ marks, brands, or trade dress.
 12                                        COUNT I
 13     Trademark Infringement and Counterfeiting Under 15 U.S.C. § 1114(1)
 14         82.    Plaintiffs reallege and incorporate the preceding paragraphs of this
 15 Complaint as though fully set forth herein.
 16         83.    Based on the acts, conduct, and events described above, Defendants
 17 have infringed Plaintiffs’ SANDY CANDY®, CRIME SCENE CANDY®,
 18 CANDY BLOOD CLOTS™, and BOOGERS™ marks under Section 32(1) of the
 19 Lanham Act, 15 U.S.C. § 1114(1).
 20         84.    Defendants’ use of Plaintiffs’ trademarks in connection with the
 21 promotion, distribution, offer for sale, and/or sale of candy and confectionary is
 22 likely to cause confusion, or to cause mistake, or to deceive about the identity and
 23 origin of the goods.
 24         85.    On information and belief, Defendants’ use of Plaintiffs’ marks has
 25 been intentional, willful and malicious. Defendants’ bad faith is evinced at least by
 26 their unlawful use of Plaintiffs’ marks that is intended to cause customers to be
 27 confused, mistaken, or deceived that Defendants’ products are “the same” as
 28 Plaintiffs’ products or originate from Plaintiffs. Further, at least with respect to the

                                                 31                          Case No. 2:20-cv-841
                                              COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 33 of 48 Page ID #:33




  1 BOOGERS mark, Defendants’ bad faith is also evinced by their disregard for
  2 Plaintiffs’ rights and the likelihood of confusion and mistake, despite being notified
  3 of their unlawful conduct during the Opposition before the U.S. Trademark Trial
  4 and Appeal Board.
  5        86.    Defendants’ infringement of the SANDY CANDY®, CRIME SCENE
  6 CANDY®, CANDY BLOOD CLOTS™, and BOOGERS™ word marks extends
  7 beyond products that are covered by Plaintiffs’ trade dress rights.           That is,
  8 Defendants’ use of the marks to confuse consumers and the public extends to
  9 Defendants’ candy products, and promotion and advertising thereof, that may not
 10 be covered by Plaintiffs’ trade dress rights.
 11        87.    In addition to the alleged facts above, the following allegations
 12 demonstrate likelihood of confusion:
 13               a.     Plaintiffs’ SANDY CANDY®, CRIME SCENE CANDY®,
 14        CANDY BLOOD CLOTS™, and BOOGERS™ marks are arbitrary and
 15        have acquired secondary meaning.
 16               b.     Plaintiffs have done extensive in-person and online, written,
 17        photographic, and video, promotion and advertising featuring each of the
 18        marks. As examples, Plaintiffs have engaged with bloggers to review their
 19        products and manufacturing facility; their founders have participated in
 20        numerous interviews in order to promote the products associated with the
 21        marks; and displayed their products, which bear the marks, through several
 22        online channels, including Amazon, their own websites, and Candy
 23        Warehouse.
 24               c.     Plaintiffs have also developed a substantial amount of business
 25        and goodwill through word of mouth, including the support from the public
 26        who know of Mr. Klein’s experiences in the candy industry. Plaintiffs have
 27        provided superior goods and services to their customers; and their customers
 28        choose and have chosen to do business with Plaintiffs because they intend to

                                                32                          Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 34 of 48 Page ID #:34




  1        and believe they are supporting goods originating from or affiliated with the
  2        Kleins and their businesses.       Plaintiffs’ marks are associated with and
  3        indicators of Plaintiffs’ outstanding service, high-quality and innovative
  4        products, and strong reputation. As a result, Plaintiffs have developed
  5        substantial goodwill and customer support over the years.
  6                 d.    Defendants have used Plaintiffs’ marks at least online,
  7        including on social media, as described above. On information and belief,
  8        Defendants’ online and social media activities use Plaintiffs’ marks and
  9        deceptively promote and encourage potential customers to purchase
 10        Defendants’ candy products on Defendants’ websites or third-party online
 11        sellers, e.g., Amazon, Candy Warehouse, and Etsy.
 12                 e.    Defendants’ use of the each of Plaintiffs’ marks is identical to
 13        Plaintiffs’ mark.
 14                 f.    Defendants use Plaintiffs’ marks for promoting, advertising,
 15        and encouraging the sale of candy and confectionary that are substantially
 16        identical to Plaintiffs products. In addition, derived additional benefit,
 17        including the promotion and sale of Defendants’ other products, by
 18        improperly using to Plaintiffs’ marks to garner the goodwill, publicity, and
 19        reputation of Plaintiffs,
 20                 g.    Defendants’ use of Plaintiffs’ arbitrary SANDY CANDY®,
 21        CRIME         SCENE     CANDY®,        CANDY       BLOOD      CLOTS™,        and
 22        BOOGERS™ marks to promote candy and confectionary products that
 23        Defendants stated were meant to be “the same” as, and which are in fact
 24        substantially identical to, Plaintiffs’ products evinces Defendants’ bad faith.
 25        Additionally, Defendants’ continued willful infringement also evidences bad
 26        faith.
 27        88.      Plaintiffs are entitled to recover at least Defendants’ profits from its
 28 infringing sales, Plaintiffs’ actual damages, statutory damages, enhanced damages,

                                                  33                         Case No. 2:20-cv-841
                                              COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 35 of 48 Page ID #:35




  1 injunctive relief, costs, and reasonable attorneys’ fees pursuant at least to 15 U.S.C.
  2 §§ 1114(1), 1116, and 1117.
  3                                       COUNT II
  4     Trademark Infringement Under 15 U.S.C. § 1125(a) and Common Law
  5         89.   Plaintiffs reallege and incorporate the preceding paragraphs of this
  6 Complaint as though fully set forth herein.
  7         90.   Plaintiffs have prior rights in Plaintiffs’ registered trademarks and
  8 other unregistered marks, SANDY CANDY®, CRIME SCENE CANDY®,
  9 CANDY BLOOD CLOTS™, and BOOGERS™.
 10         91.   Defendants’ products bearing or otherwise displaying or using
 11 Plaintiffs’ marks have infringed Plaintiffs’ marks by using identical or similar
 12 names in Defendants’ products.
 13         92.   Defendants’ use of their infringing product names and descriptions is
 14 likely to cause confusion or mistake, or to deceive the consumer as to the affiliation,
 15 association, connection, endorsement, or authorization of Defendants and their
 16 products, with Plaintiffs; or as to the origin, sponsorship, or approval by Plaintiffs
 17 of Defendants’ goods, services, or commercial activities.
 18         93.   Plaintiffs are entitled to recover at least Defendants’ profits from its
 19 infringing sales, Plaintiffs’ actual damages, statutory damages, enhanced damages,
 20 injunctive relief, costs, and reasonable attorneys’ fees pursuant at least to 15 U.S.C.
 21 §§ 1114(1), 1116, and 1117.
 22                                      COUNT III
 23                   Trademark Dilution Under 15 U.S.C. § 1125(c)
 24         94.   Plaintiffs reallege and incorporate the preceding paragraphs of this
 25 Complaint as though fully set forth herein.
 26         95.   Based on the acts, conduct, and events described above, Defendants
 27 have diluted and continue to dilute Plaintiffs’ famous trademarks—SANDY
 28 CANDY®, CRIME SCENE CANDY®, CANDY BLOOD CLOTS™, and

                                                 34                         Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 36 of 48 Page ID #:36




  1 BOOGERS™—and product designs in violation of Section 43(c) of the Lanham
  2 Act, 15 U.S.C. § 1125(c). Defendants’ use of Plaintiffs’ marks and product designs
  3 and colorable imitations thereof is likely to cause, and has caused, dilution of
  4 Plaintiffs’ famous trademarks by lessening the capacity of Plaintiffs’ famous
  5 trademarks to identify and distinguish Plaintiffs’ products, and by impairing the
  6 distinctiveness of Plaintiffs’ famous trademarks.
  7         96.    Plaintiffs’ trademarks are famous and are entitled to protection under
  8 the Lanham Act. Plaintiffs’ trademarks have acquired and inherent distinctiveness
  9 through Plaintiffs’ extensive and continuous promotion and use of the marks in the
 10 United States. Through that extensive and continuous use, Plaintiffs’ trademarks
 11 have become famous, well-known indicators of the origin and quality of Plaintiffs’
 12 products throughout the United States and are widely recognized as a designation
 13 of source of Plaintiffs’ products.       Plaintiffs’ trademarks have also acquired
 14 substantial secondary meaning in the marketplace.               Moreover, Plaintiffs’
 15 trademarks had become famous and acquired secondary meaning before
 16 Defendants began their unlawful use of Plaintiffs’ trademarks in connection with
 17 Defendants’ products.
 18         97.    On information and belief, Defendants’ use of Plaintiffs’ marks has
 19 been intentional, willful, and malicious. Defendants’ bad faith is evinced at least
 20 by their unlawful use of Plaintiffs’ marks that is intended to cause customers to be
 21 confused, mistaken, or deceived that Defendants’ products are “the same” as
 22 Plaintiffs’ products or originate from Plaintiffs. Further, at least with respect to the
 23 BOOGERS mark, Defendants’ bad faith is also evinced by their disregard for
 24 Plaintiffs’ rights and the likelihood of confusion and mistake, despite being notified
 25 of their unlawful conduct during the Opposition before the U.S. Trademark Trial
 26 and Appeal Board.
 27         98.    Plaintiffs are entitled to recover at least Defendants’ profits from its
 28 infringing sales, Plaintiffs’ actual damages, statutory damages, enhanced damages,

                                                 35                          Case No. 2:20-cv-841
                                              COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 37 of 48 Page ID #:37




  1 injunctive relief, costs, and reasonable attorneys’ fees pursuant at least to 15 U.S.C.
  2 §§ 1116, 1117, and 1125.
  3                                      COUNT IV
  4     False Designation of Origin and Descriptions Under 15 U.S.C. § 1125(a)
  5         99.   Plaintiffs reallege and incorporate the preceding paragraphs of this
  6 Complaint as though fully set forth herein.
  7         100. Based on the acts, conduct, and events described above—including,
  8 for example, Defendants’ use of Plaintiffs’ SANDY CANDY®, CRIME SCENE
  9 CANDY®, CANDY BLOOD CLOTS™, and BOOGERS™ marks and Plaintiffs’
 10 Can You Imagine That brand, and colorable imitations thereof—Defendants violate
 11 § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Defendants’ unauthorized use of
 12 Plaintiffs’ trademarks and colorable imitations thereof is likely to cause confusion,
 13 mistake, or deception about the affiliation, connection, and association of
 14 Defendants with Plaintiffs; and about the origin, sponsorship, and approval of the
 15 Defendants’ products, at least by creating the false and misleading impression that
 16 the products are manufactured by, authorized by, or otherwise associated with
 17 Plaintiffs or their founders.
 18         101. Plaintiffs’ marks are entitled to protection under the Lanham Act.
 19 Plaintiffs have extensively promoted and used its trademarks in the United States.
 20 Through that extensive and continuous use, Plaintiffs’ trademarks have become
 21 well-known indicators of the origin and quality of Plaintiffs’ products. Plaintiffs’
 22 trademarks have also acquired substantial secondary meaning in the marketplace.
 23 Moreover, Plaintiffs’ trademarks acquired this secondary meaning before
 24 Defendants commenced their unlawful use of Plaintiffs’ trademarks in connection
 25 with Defendants’ products.
 26         102. In addition to the alleged facts above, the following allegations
 27 demonstrate likelihood of confusion:
 28

                                                 36                         Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 38 of 48 Page ID #:38




  1              a.     Plaintiffs’ SANDY CANDY®, CRIME SCENE CANDY®,
  2        CANDY BLOOD CLOTS™, and BOOGERS™ marks, and Can You
  3        Imagine That! Confections brand, are arbitrary and have acquired secondary
  4        meaning.
  5              b.     Plaintiffs have done extensive in-person and online, written,
  6        photographic, and video, promotion and advertising featuring each of the
  7        marks. As examples, Plaintiffs have engaged with bloggers to review their
  8        products and manufacturing facility; their founders have participated in
  9        numerous interviews in order to promote Plaintiffs’ products, marks, brands,
 10        and trade dress; and displayed their products, which bear the marks, through
 11        several online channels, including Amazon, their own websites, and Candy
 12        Warehouse.
 13              c.     Plaintiffs have also developed a substantial amount of business
 14        and goodwill through word of mouth, including the support from the public
 15        who know of Mr. Klein’s experiences in the candy industry. Plaintiffs have
 16        provided superior goods and services to their customers; and their customers
 17        choose and have chosen to do business with Plaintiffs because they intend to
 18        and believe they are supporting goods originating from or affiliated with the
 19        Kleins and their businesses.    Plaintiffs’ marks are associated with and
 20        indicators of Plaintiffs’ outstanding service, high-quality and innovative
 21        products, and strong reputation. As a result, Plaintiffs have developed
 22        substantial goodwill and customer support over the years.
 23              d.     Defendants have used Plaintiffs’ marks at least online,
 24        including on social media, as described above. On information and belief,
 25        Defendants’ online and social media activities use Plaintiffs’ marks and
 26        deceptively promote and encourage potential customers to purchase
 27        Defendants’ candy products on Defendants’ websites or third-party online
 28        sellers, e.g., Amazon, Candy Warehouse, and Etsy.

                                               37                         Case No. 2:20-cv-841
                                           COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 39 of 48 Page ID #:39




  1                  e.    Defendants’ use of the each of Plaintiffs’ marks is identical or
  2         a colorable imitation to Plaintiffs’ mark.
  3                  f.    Defendants use Plaintiffs’ marks for promoting, advertising,
  4         and encouraging the sale of candy and confectionary that are substantially
  5         identical to Plaintiffs products. In addition, derived additional benefit,
  6         including the promotion and sale of Defendants’ other products, by
  7         improperly using to Plaintiffs’ marks to garner the goodwill, publicity, and
  8         reputation of Plaintiffs,
  9                  g.    Defendants’ use of Plaintiffs’ arbitrary SANDY CANDY®,
 10         CRIME         SCENE    CANDY®,        CANDY      BLOOD       CLOTS™,        and
 11         BOOGERS™ marks to promote candy and confectionary products that
 12         Defendants stated were meant to be “the same” as, and which are in fact
 13         substantially identical to, Plaintiffs’ products evinces Defendants’ bad faith.
 14         Additionally, Defendants’ continued willful infringement also evidences bad
 15         faith.
 16         103. Plaintiffs are entitled to recover at least Defendants’ profits from its
 17 infringing sales, Plaintiffs’ actual damages, statutory damages, enhanced damages,
 18 injunctive relief, costs, and reasonable attorneys’ fees pursuant at least to 15 U.S.C.
 19 §§ 1114(1), 1116, and 1117.
 20                                        COUNT V
 21                  Trade Dress Infringement Under 15 U.S.C. § 1125(a)
 22         104. Plaintiffs reallege and incorporate the preceding paragraphs of this
 23 Complaint as though fully set forth herein.
 24         105. Plaintiffs own all right and title to the distinctive trade dress of their
 25 Sandy Candy, Crime Scene Candy, candy Blood Clots, and candy Boogers
 26 products, including the translucent vials with opaque caps/closures, the size and
 27 horizontal position of the product label identifying the product, and the font and
 28 colors used in the product labels (as shown in the images above).

                                                  38                         Case No. 2:20-cv-841
                                              COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 40 of 48 Page ID #:40




  1        106. Plaintiffs’ trade dress of the aforementioned products are a designation
  2 of origin that identifies Plaintiffs as the exclusive source of their goods, and
  3 distinguishes Plaintiffs’ goods from the goods of others, including Defendants, in
  4 the marketplace.
  5        107. In addition to the alleged facts above, the following allegations
  6 demonstrate likelihood of confusion:
  7              a.       Since prior to 1998, Plaintiffs have expended substantial time
  8        and resources developing, advertising, and promoting the product design and
  9        packaging for the Sandy Candy, edible “sand” art candy, product, which
 10        embodies their trade dress.
 11              b.       Since at least April 30, 2009, Plaintiffs have expended
 12        substantial time and resources developing, advertising, and promoting the
 13        product design and packaging for Crime Scene Candy product, which
 14        embodies their trade dress.
 15              c.       Since at least March 24, 2011, Plaintiffs have expended
 16        substantial time and resources developing, advertising, and promoting the
 17        product design and packaging for candy Blood Clots product, which
 18        embodies their trade dress.
 19              d.       Since at least March 24, 2011, Plaintiffs have expended
 20        substantial time and resources developing, advertising, and promoting the
 21        product design and packaging for the candy Boogers line of products, which
 22        embodies their trade dress.
 23              e.       Plaintiffs have cultivated the unique and distinctive overall
 24        appearance of the aforementioned products, such that consumers and
 25        jewelers are easily able to identify such products as originating from and
 26        associated with Plaintiffs. Plaintiffs’ product designs and packaging are
 27        distinctive.
 28

                                                39                        Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 41 of 48 Page ID #:41




  1              f.         Plaintiffs have done extensive in-person and online, written,
  2        photographic, and video, promotion and advertising featuring the product
  3        design, packaging, and overall appearance of each of the products.
  4              g.         The design and appearance of Defendants’ Sandy Candy, Crime
  5        Scene Candy, candy Blood Clots, and variety of candy Boogers products are
  6        substantially the same as Plaintiffs’ product designs, packaging, and overall
  7        appearance at least online, including on social media, as described above.
  8        On information and belief, Defendants’ online and social media activities use
  9        Plaintiffs’ marks and deceptively promote and encourage potential
 10        customers to purchase Defendants’ candy products on Defendants’ websites
 11        or third-party online sellers, e.g., Amazon, Candy Warehouse, and Etsy.
 12              h.         There is evidence of actual confusion created by Defendants’
 13        promotion of candy products substantially identical to Plaintiffs’ products;
 14        for example, those sold through Candy Warehouse.
 15              i.         Defendants advertise, promote and market their jewelry in the
 16        same channels of trade as Plaintiffs’ products in the United States, including
 17        this District.
 18              j.         Upon information and belief, Defendants deliberately adopted
 19        the appearances of their candy sand art products, Crime Scene Candy, candy
 20        Blood Clots, and candy Boogers in order to trade upon and benefit from the
 21        hard-earned goodwill, publicity, and reputation of Plaintiffs and their
 22        founders, and Defendants have deliberately tried to ride Plaintiffs’ coattails
 23        to capitalize on Plaintiffs’ trade dress.
 24              k.         Defendants’ bad faith is evidenced at least by the similarity in
 25        design, packaging, and appearance of Defendants’ candy “sand art”
 26        products, Crime Scene Candy, candy Blood Clots, and candy Boogers;
 27        Defendants’ use of Plaintiffs’ marks; and Defendants’ continued use of
 28        Plaintiffs’ intellectual property and resulting likelihood of confusion, despite

                                                   40                         Case No. 2:20-cv-841
                                               COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 42 of 48 Page ID #:42




  1        having knowledge and being notified of their unlawful conduct. Thus,
  2        Defendants’ infringement is willful and this action is an exceptional case.
  3        108. Plaintiffs are entitled to recover at least Defendants’ profits from its
  4 infringing sales, Plaintiffs’ actual damages, statutory damages, enhanced damages,
  5 injunctive relief, costs, and reasonable attorneys’ fees pursuant at least to 15 U.S.C.
  6 §§ 1116, 1117, and 1125.
  7                                      COUNT VI
  8                  Trade Dress Dilution Under 15 U.S.C. § 1125(c)
  9        109. Plaintiffs reallege and incorporate the preceding paragraphs of this
 10 Complaint as though fully set forth herein.
 11        110. Based on the acts, conduct, and events described above, Defendants
 12 have diluted and continue to dilute Plaintiffs’ famous trade dress, as described in
 13 the preceding paragraphs, in violation of Section 43(c) of the Lanham Act, 15
 14 U.S.C. § 1125(c).      Defendants’ use of Plaintiffs’ trade dress and colorable
 15 imitations thereof is likely to cause, and has caused, dilution of Plaintiffs’ famous
 16 trade dress by lessening the capacity of Plaintiffs’ trade dress to identify and
 17 distinguish Plaintiffs’ products and by impairing the distinctiveness of Plaintiffs’
 18 famous trade dress.
 19        111. Plaintiffs’ trade dress is famous and entitled to protection under the
 20 Lanham Act. Plaintiffs’ trade dress includes unique, distinctive, and non-functional
 21 designs. Plaintiffs’ trade dress has acquired distinctiveness through Plaintiffs’
 22 extensive and continuous promotion and use of Plaintiffs’ trade dress in the United
 23 States. Through that extensive and continuous use, Plaintiffs’ trade dress has
 24 become a famous, well-known indicator of the origin and quality of Plaintiffs’
 25 products throughout the United States, and is widely recognized as a designation of
 26 the source of Plaintiffs’ products.       Plaintiffs’ trade dress has also acquired
 27 substantial secondary meaning in the marketplace. Moreover, Plaintiffs’ trade
 28 dress became famous and acquired secondary meaning before Defendants started

                                                 41                         Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 43 of 48 Page ID #:43




  1 their unlawful use of product designs, packaging, and overall appearance that are
  2 substantially similar to Plaintiffs’ products.
  3        112. Defendants’ bad faith is evidenced at least by the similarity in design,
  4 packaging, and appearance of Defendants’ candy “sand art” products, Crime Scene
  5 Candy, candy Blood Clots, and candy Boogers; Defendants’ use of Plaintiffs’
  6 marks; and Defendants’ continued use of Plaintiffs’ intellectual property and
  7 resulting likelihood of confusion, despite having knowledge and being notified of
  8 their unlawful conduct. Thus, Defendants’ infringement is willful and this action
  9 is an “exceptional case.”
 10        113. Plaintiffs are entitled to recover at least Defendants’ profits, Plaintiffs’
 11 actual damages, enhanced damages, injunctive relief, costs, and reasonable
 12 attorneys’ fees under at least 15 U.S.C. §§ 1116, 1117, and 1125.
 13                                       COUNT VII
 14                         Common Law Unfair Competition
 15        114. Plaintiffs reallege and incorporate the preceding paragraphs of this
 16 Complaint as though fully set forth herein.
 17        115. On information and belief, Defendants, by careful and considered
 18 planning, have promoted the design, appearance, and descriptions of Defendants’
 19 replica candy “sand art” products, Crime Scene Candy, candy Blood Clots, and
 20 candy Boogers products using Plaintiffs’ trademarks to consumers and the public,
 21 in order to confuse, mislead, and deceive, and obtain the acceptance of their goods,
 22 services, or commercial activities, based on the merit, reputation, and goodwill of
 23 Plaintiffs and their high-quality goods and services.
 24        116. Defendants’ actions and conduct constitute oppression and malice in
 25 that they have intentionally engaged in activities designed to confuse and deceive
 26 the public and to divert to Defendants sales that Plaintiffs would have otherwise
 27 enjoyed.
 28

                                                42                           Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 44 of 48 Page ID #:44




  1         117. Plaintiffs also allege that Defendants have misappropriated and
  2 unlawfully exploited the valuable property rights and goodwill of Plaintiffs and
  3 Plaintiffs’ products through Defendants’ use of Plaintiffs’ intellectual property.
  4 Because of this misappropriation, Plaintiffs have suffered and will suffer damages
  5 and injury to their property and goodwill, including destruction of the business
  6 value of Plaintiffs’ trade dress and trademarks, and Defendants have been and will
  7 continue to be unjustly enriched thereby.
  8                                       COUNT VIII
  9   Deceptive, False, and Misleading Advertising Under Cal. Bus. & Prof. Code
 10                                    §§ 17500 et seq.
 11         118. Plaintiffs reallege and incorporate the preceding paragraphs of this
 12 Complaint as though fully set forth herein.
 13         119. Since substantially prior to Defendants’ first use of Plaintiffs’ SANDY
 14 CANDY®, CRIME SCENE CANDY®, CANDY BLOOD CLOTS™, and
 15 BOOGERS™ marks, and Plaintiffs’ product designs, packaging, and appearance,
 16 Plaintiff has had valid and protectable rights in its widely recognized and famous
 17 trademarks and trade dress in connection with candy and confectionary.
 18         120. On information and belief, Defendants knew or should have known of
 19 Plaintiffs’ ownership, rights to, and use of Plaintiffs’ marks and trade dress prior to
 20 Defendants’ use of the same to advertise, promote, market, distribute, sell, or offer
 21 for sale their candy and confectionary products.
 22         121. Further, Defendants’ unlicensed and unauthorized use of Plaintiffs’
 23 trademarks and trade dress is likely to cause confusion and mislead and deceive
 24 consumers and the public to believe there is a relationship between Defendants and
 25 Plaintiffs; that Plaintiffs or their founders are affiliated or associated with, or
 26 sponsor, Defendants; or that Defendants’ products are manufactured by, authorized
 27 by, originated from, or otherwise associated with Plaintiffs or their founders. Such
 28

                                                 43                         Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 45 of 48 Page ID #:45




  1 falsely claimed association and misleading advertising violates California Business
  2 & Professions Code §§ 17500 et seq.
  3        122. Defendants’ conduct constitutes unlawful business acts or practices in
  4 that Defendants’ deceptive, false, and misleading advertising and promotion are
  5 likely to mislead or deceive the public into purchasing or consuming goods or
  6 services they would not otherwise purchase or consume, resulting in Defendants
  7 obtaining sales, profits, publicity, and goodwill that Plaintiffs should have received.
  8        123. On information and belief, Defendants have acted with knowledge and
  9 intention to mislead and deceive the public, and cause sales, profits, publicity, and
 10 goodwill to be diverted from Plaintiffs and, instead, unjustly enrich Defendants.
 11 Such willful and malicious unlawful business practices support an award of
 12 exemplary or punitive damages, under California Civil Code § 3294, in an amount
 13 sufficient to deter them from, and make an example of, such continued and
 14 egregious conduct.
 15        124. Defendants should be required to restore to Plaintiffs any and all
 16 profits and unjust enrichment received as a result of its unlawful business acts or
 17 practices.
 18                                       COUNT IX
 19        Unfair Competition Under Cal. Bus. & Prof. Code §§ 17200 et seq.
 20        125. Defendants’ conduct constitutes unlawful business acts or practices in
 21 that Defendants have engaged in at least (1) trademark infringement and dilution
 22 under Sections 32 and 43 of the Lanham Act, 15 U.S.C. §§ 1114, 1125; (2) false
 23 designation of origin and false descriptions under Section 43 of the Lanham Act,
 24 15 U.S.C. § 1125 (3) trade dress infringement and dilution under Section 43 of the
 25 Lanham Act, 15 U.S.C. § 1125; and (4) deceptive, false, and misleading advertising
 26 under California Business and Professions Code §§ 17500, et seq.
 27        126. Defendants’ conduct constitutes unlawful business acts or practices in
 28 that Defendants’ trademark infringement and dilution; false designation of origin

                                                 44                         Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 46 of 48 Page ID #:46




  1 and false descriptions; trade dress infringement and dilution; and deceptive, false,
  2 and misleading advertising and promotion are likely to—and indeed already have—
  3 mislead or deceive the public into purchasing or consuming goods or services they
  4 would not otherwise purchase or consume, resulting in Defendants obtaining sales,
  5 profits, publicity, and goodwill that Plaintiffs should have received.
  6         127. As a direct and proximate result of Defendants’ wrongful and unlawful
  7 conduct described in this Complaint, Plaintiffs have been, is now, and will continue
  8 to be harmed and damaged by Defendants’ aforementioned acts. Defendants’
  9 unfair and unlawful business acts and practices have, and continue to, injure and
 10 harm Plaintiffs’ name, business reputation, and goodwill, and dilute the distinctive
 11 quality of Plaintiffs’ trademarks and trade dress.
 12         128. On information and belief, Defendants have acted with full knowledge
 13 and notice of Plaintiffs’ rights, and with the intention to infringe on or otherwise
 14 violate such rights and, therefore, their aforementioned acts are willful, intentional,
 15 oppressive, and malicious. Such conduct and unlawful business practices supports
 16 an award of exemplary or punitive damages, under California Civil Code § 3294,
 17 in an amount sufficient to deter them from, and make an example of, such continued
 18 and egregious conduct.
 19         129. Defendants should be required to restore to Plaintiffs any and all
 20 profits and unjust enrichment received as a result of its unlawful business acts or
 21 practices.
 22                         JOINT AND SEVERAL LIABILITY
 23         130. Plaintiffs reallege and incorporate the preceding paragraphs of this
 24 Complaint as though fully set forth herein.
 25         131. At all relevant times, Defendants were jointly engaged in the
 26 commission of the aforementioned unlawful and tortious actions. On information
 27 and belief, Defendants Sweets Indeed, Marie E. Dannettelle, and Gregory
 28 Nathanson each acted intentionally and their actions caused a single, indivisible

                                                 45                          Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 47 of 48 Page ID #:47




  1 injury to Plaintiff. Accordingly, Defendants are jointly and severally liable for all
  2 of Plaintiffs’ damages as pleaded herein.
  3                                      JURY DEMAND
  4         132. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs
  5 demand a trial by jury on all issues so triable by right.
  6                                PRAYER FOR RELIEF
  7         WHEREFORE, Plaintiffs respectfully request relief as follows:
  8         a)    That judgment be entered in favor of Plaintiffs Candyman Kitchen and
  9 Can You Imagine That on their claims of trademark infringement and dilution; false
 10 designation of origin; trade dress infringement and dilution; deceptive, false, and
 11 misleading advertising; and unfair competition;
 12         b)    That judgment be entered finding that Defendants’ unlawful actions
 13 and conduct were willful, malicious, oppressive, and intentional;
 14         c)    Compensatory damages for actual loss, statutory damages, and/or
 15 unjust enrichment, as permitted by law, caused by Defendants’ unlawful acts and
 16 conduct;
 17         d)    Enhanced, exemplary, and/or punitive damages for Defendants’
 18 willful and intentional violation of Plaintiffs’ rights in their trademarks and trade
 19 dress, as well as willful, malicious oppressive, and intentional unlawful conduct;
 20         e)    An award of Plaintiffs’ reasonable attorneys’ fees and costs associated
 21 with this action as provided for under 15 U.S.C. § 1117 or other such applicable
 22 law;
 23         f)    Injunctive or other equitable relief, including an order to immediately
 24 cease and discontinue making, using, promoting, advertising, marketing,
 25 displaying, selling, or offering for sale any product or service that violates
 26 Plaintiffs’ rights;
 27         g)    Entry of an order directing Defendants to surrender to Plaintiffs all
 28 property, tangible and intangible, including, but not limited to, all goods,

                                                46                         Case No. 2:20-cv-841
                                             COMPLAINT
Case 2:20-cv-00841-PA-AGR Document 1 Filed 01/27/20 Page 48 of 48 Page ID #:48




  1 merchandise, and materials that infringe or otherwise Plaintiffs’ intellectual
  2 property rights, and all tooling, templates, patterns, or other means and media used
  3 by Defendants to copy, manufacture, reproduce, publish, display, distribute,
  4 transmit, market, promote, license and sell products covered by Plaintiffs’ trade
  5 dress;
  6          h)   Pre-judgment and post-judgment interest; and
  7          i)   Such other and further relief as the Court may deem just and proper.
  8
  9
      DATED: January 27, 2020             Respectfully Submitted,
 10
 11
                                           By /s/ Jodie W. Cheng
 12
 13                                           JWC LEGAL
                                              Jodie W. Cheng (SBN 292330)
 14                                           jodie@jwc-legal.com
                                              445 South Figueroa Street, 31st Floor
 15
                                              Los Angeles, California 90071
 16                                           Telephone: (415) 293-8308
 17                                           Counsel for Plaintiffs Candyman Kitchens
 18                                           Inc. and Can You Imagine That!
                                              Confections Inc.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               47                         Case No. 2:20-cv-841
                                            COMPLAINT
